Cite as 2022 Ark. App. 402
                   ARKANSAS COURT OF APPEALS
                                       No.   CR-22-3


                                                  Opinion Delivered   October 5, 2022

   STERLING WOOLFORD                     APPEAL FROM THE PULASKI
                               APPELLANT COUNTY CIRCUIT COURT, FIFTH
                                         DIVISION
   V.                                    [NO. 60CR-20-1828]

   STATE OF ARKANSAS                              HONORABLE WENDELL GRIFFEN,
                              APPELLEE            JUDGE

                                                  MOTION GRANTED; SHOW-CAUSE
                                                  ORDER ISSUED




                                     PER CURIAM

        Sterling Woolford moves this court to enforce a writ of certiorari to complete the

record on appeal that we issued, eight months ago, to court reporter Neva Warford. Because

Warford’s failure to comply with the writ is good cause to grant the motion, we do so. The

time to file a complete record is hereby extended to 31 October 2022. For the reasons

provided below, we also order Neva Warford to appear before this court on 1 November

2022, at 9:30 a.m., in the courtroom of the Arkansas Supreme Court and Court of Appeals

(Justice Building, 625 Marshall Street, Little Rock, AR 72201), and show cause why she


                                              1
should not be held in contempt for failing to comply with the original writ of certiorari, or

any one of the four prior extensions.

       On 3 January 2022, appellant Woolford simultaneously filed a partial record in this

court and asked for a writ of certiorari directing court reporter Neva Warford to complete

the transcript portion of the record in this criminal appeal. We granted the petition on

January 26 and ordered the supplemental record be completed and filed within thirty days.

After thirty days had passed, Warford had not completed her task, so Woolford moved us

to enforce the writ. We granted that motion and allowed fifteen days more days. No

supplemental record was prepared. So Woolford was required to file a second, third, and

fourth motion for more time to complete the record; each motion asked this court to enforce

the January 2022 writ of certiorari to complete the record. This court granted each motion;

but in the fourth order we set a final deadline of 15 September 2022.

       Despite Woolford’s continued efforts, and this court’s prior orders, the record

remains deficient because Warford has yet to comply with this court’s commands. A fifth

motion for more time was therefore required. In it, Woolford has again asked this court to

enforce our January 2022 writ—“by any means necessary”. For the reasons provided, good

cause exists to grant a fifth extension and the show-cause order. See James Tree & Crane Serv.,

Inc. v. Fought, 2015 Ark. 6 (show-cause order issued to court reporter).

       NEVA WARFORD IS FURTHER NOTIFIED that her failure to appear on 1

November 2022, at 9:30 a.m., could result in the issuance of a bench warrant for her arrest,



                                              2
with directions to the appropriate law enforcement authority to arrange for her delivery to

this court so a show-cause hearing can be conducted as soon as possible.

       Motion granted; show-cause order issued.

       GRUBER, J., not participating




                                             3